DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/21 has been considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-2, 4-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US Patent Publication 2018/0249367 herein after referenced as Rosa).

Regarding claim 1 and claim 15, Rosa discloses:
A method performed by a wireless device in a wireless communication system, and A wireless device in a wireless communication system, (Rosa, Fig. 1 & [0024] discloses an exemplary system in which exemplary embodiments may be practiced and the UEs (i.e. reads on wireless device) are in wireless communication with a wireless network (i.e. reads on wireless communication system) and specifically with eNBs and a user equipment includes one or more processors, one or more memories, one or more transceivers, etc.).
Rosa discloses in one embodiment, the wireless nature of the system but fails to explicitly disclose in the same embodiments the functionalities being performed and therefore fails to disclose “wherein the wireless device camps on a serving cell operated on a first frequency, the method comprising: receiving, from the serving cell, a paging including an information related to a service; prioritizing or de-prioritizing the first frequency based on the information; and performing cell reselection based on a priority of the first frequency.”
In a different embodiment, Rosa discloses:
wherein the wireless device camps on a serving cell operated on a first frequency, the method comprising: receiving, from the serving cell, a paging including an information related to a service; prioritizing or de-prioritizing the first frequency based on the information; and performing cell reselection based on a priority of the first frequency (Rosa, [0111] discloses a user equipment (i.e. reads on wireless device) in idle mode and camped on a current cell (i.e. reads on serving cell), in response to receiving a paging message indicating the user equipment should perform a process to select a cell for camping on for idle mode, perform the following: performing the process of select one of a plurality of cells for camping on for idle mode and perform the operations to camp on the selected cell (i.e. reads on performing cell reselection); Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request (i.e. reads on information related to a service) to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier (i.e. reads on first frequency) or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active; Rosa, [0131] discloses the different functions discussed herein may be performed in a different order and/or concurrently with each other and if desired may be optional or may be combined.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE receives a paging message from its serving cell indicating various different information such that the current carrier frequency is prioritized and no action is taken or that the current carrier frequency is deprioritized and switched to a higher priority different carrier or prioritizing a different carrier frequency to trigger the cell reselection in order to receive optimal wireless service via the specific carrier frequency).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Rosa, [0131]) and for the purpose of making the system more dynamic, versatile and 
Regarding claim 2, Rosa discloses:
The method of claim 1, wherein the information includes an indication which indicates whether the first frequency is suitable or not for the service (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).
Regarding claim 4, Rosa discloses:
The method of claim 2, wherein the de-prioritizing the first frequency is performed, based on that the indication indicates that the first frequency is not suitable for the service (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).
Regarding claim 5, Rosa discloses:
The method of claim 2, wherein the prioritizing the first frequency is performed, based on that the indication indicates that the first frequency is suitable for the service (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).
Regarding claim 6, Rosa discloses:
The method of claim 2, wherein the indication indicates that whether a frequency group is suitable or not for the service, wherein the frequency group includes the first frequency (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).
Regarding claim 7, Rosa discloses:
The method of claim 6, the method further comprises, de-prioritizing all frequencies that belong to the frequency group, based on that the indication indicates that the frequency group is not suitable for the service (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).
Regarding claim 8, Rosa discloses:
The method of claim 6, the method further comprises, prioritizing all frequencies that belong to the frequency group, based on that the indication indicates that the frequency group is suitable for the service (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action; Rosa, [0004] discloses redirection of a UE to a different cell at call setup if the cell on which the UE that attempted the call setup is either congested or not optimal for the service the UE is requesting and if the UE has more up to date information, the UE can be camped on a cell that can provide the best service when the UE becomes active.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the information indicating a de-prioritization request, prioritization request or the randomization process probability indicates whether the frequency or the group of frequency for the entire RAT is suitable or not suitable for the wireless service).


Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US Patent Publication 2018/0249367 herein after referenced as Rosa) in view of Jha et al. (US Patent Publication 2015/0373552 herein after referenced as Jha).

Regarding claim 3, Rosa discloses:
The method of claim 2 (see claim 2).  Rosa discloses sending a paging message that includes information that indicates the priority for reselection but fails to explicitly disclose the other different information within the paging message and therefore fails to disclose “wherein the indication is associated with an identity (ID) of the wireless device.” 

wherein the indication is associated with an identity (ID) of the wireless device (Jha, [0028] discloses the current 3GPP paging message field descriptions are enhanced to support Idle mode cell selection for licensed shared access by adding an “LSAUnavailable” field shown in bold in Table 1 and Table 1 shows that the international mobile subscriber identity is a part of the paging message field; Jha, [0047] discloses a user equipment receives on a licensed shared access LSA frequency band, a paging message notifying the UE of LSA frequency band reclamation, perform immediate cell reselection to vacate the reclaimed LSA frequency band and move the UE to the operator’s licensed primary LTE frequency band.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile subscriber identity is an ID of the wireless device).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa to incorporate the teachings of Jha for the purpose of providing the system with a means to conform to a known standard of identifying the specific mobile device in a paging message (Jha, [0028]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would 
Regarding claim 9, Rosa discloses:
The method of claim 1 (see claim 1).  Rosa discloses sending a paging message that includes information that indicates the priority for reselection but fails to explicitly disclose the other different information within the paging message and therefore fails to disclose “wherein the information includes a service type indication of the service, wherein the service type indication is associated with an ID of the wireless device.” 
	In a related field of endeavor, Jha discloses:
wherein the information includes a service type indication of the service, wherein the service type indication is associated with an ID of the wireless device (Jha, [0028] discloses the current 3GPP paging message field descriptions are enhanced to support Idle mode cell selection for licensed shared access by adding an “LSAUnavailable” field shown in bold in Table 1 and Table 1 shows that the international mobile subscriber identity is a part of the paging message field; Jha, [0047] discloses a user equipment receives on a licensed shared access LSA frequency band, a paging message notifying the UE of LSA frequency band reclamation, perform immediate cell reselection to vacate the reclaimed LSA frequency band and move the UE to the operator’s licensed primary LTE frequency band.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the mobile subscriber identity is an ID of the wireless device that is associated with the licensed shared access service).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa to incorporate the teachings of Jha for the purpose of providing the system with a means to conform to a known standard of identifying the specific mobile device in a paging message (Jha, [0028]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending a paging message as taught by Rosa) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending a paging message, wherein the paging message includes the type of service as well as the mobile device ID as taught by Jha) to improve the similar devices in the .


Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US Patent Publication 2018/0249367 herein after referenced as Rosa) in view of Jha et al. (US Patent Publication 2015/0373552 herein after referenced as Jha) and further in view of Gurumoorthy et al. (US Patent Publication 2021/0195405 herein after referenced as Gurumoorthy).  

Regarding claim 10, Rosa in view of Jha discloses:
The method of claim 9, wherein the method further comprises, receiving, from the serving cell, frequency information (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action).
Rosa in view of Jha discloses receiving frequency information that is prioritized or deprioritized but fails to explicitly disclose that each frequency includes various service types and therefore fails to disclose “receiving, from the serving cell, frequency information which includes suitable service types for the first frequency, wherein the prioritizing or de-prioritizing the first frequency is performed, based on the service type indication of the service and the suitable service types for the first frequency.”
In a related field of endeavor, Gurumoorthy discloses:
receiving, from the serving cell, frequency information which includes suitable service types for the first frequency, wherein the prioritizing or de-prioritizing the first frequency is performed, based on the service type indication of the service and the suitable service types for the first frequency (Gurumoorthy, [0104] discloses in order to improve continuity of services as part of idle / connected mode mobility, it may be advantageous for a UE to prioritize cell reselection / handover to those cells such as intra-frequency / inter-frequency / inter-rat that support services that the UE is interested in and to accomplish this, the BS may construct an intra-frequency / inter-frequency / inter-rat neighboring cell list that specifies service – type specific support information with which the UE may device the list of service types supported by the neighbor cell and such as list may be made available by the current serving cell; Gurumoorthy, [0057] discloses the UE may be capable of utilizing one or more types of service via a base station for example a particular UE such as a smart phone may be capable of utilizing enhanced mobile broadband, another UE such as an autonomous driving vehicle may be capable of utilizing ultra-reliable low latency communications, etc.).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa in view of Jha to incorporate the teachings of Gurumoorthy for the purpose of providing the system with a means to improve continuity of services that allows the UE to prioritize cells that support services that the UE is interested in (Gurumoorthy, [0104]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending information on a prioritized frequency as taught by Rosa) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending information on a prioritized frequency, wherein the information includes services supported by the frequency that maybe of interest to the user equipment and wherein the user equipment 
Regarding claim 11, Rosa in view of Jha and further in view of Gurumoorthy discloses:
The method of claim 10, wherein the de-prioritizing the first frequency is performed, based on that a service type indicated by the service type indication is not included in the suitable service types for the first frequency (Gurumoorthy, [0104] discloses in order to improve continuity of services as part of idle / connected mode mobility, it may be advantageous for a UE to prioritize cell reselection / handover to those cells such as intra-frequency / inter-frequency / inter-rat that support services that the UE is interested in and to accomplish this, the BS may construct an intra-frequency / inter-frequency / inter-rat neighboring cell list that specifies service – type specific support information with which the UE may device the list of service types supported by the neighbor cell and such as list may be made available by the current serving cell.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a frequency that does not include the services that the UE is interested in is deprioritized when the UE prioritizes the frequency that includes the services that the UE is interested in).

The method of claim 9, the method further comprises, prioritizing or de-prioritizing a second frequency different from the first frequency, (Rosa, [0052]-[0054] discloses a paging message may contain a de-prioritization request to instruct a UE or a group of UEs that a currently used carrier should be temporarily assigned the lowest priority and the de-prioritization request is associated with the currently used frequency or possibly the entire RAT so the UE knows the UE should temporarily deprioritize the currently utilized carrier or possibly the entire RAT and discloses a paging message may contain a prioritization request to temporarily assign the highest priority to a certain carrier such as a frequency which defines a carrier to be prioritized and such information may also be delivered to the UE by means of a paging procedure and discloses the paging message may contain a probability which could be used by the UE or group of UE to trigger a randomization process such as deprioritize a currently utilized carrier or take no action).
Rosa in view of Jha discloses receiving frequency information that is prioritized or deprioritized but fails to explicitly disclose that each frequency includes various service types and therefore fails to disclose “prioritizing or de-prioritizing a second frequency different from the first frequency, based on the service type indication and suitable service types for the second frequency, wherein the frequency information includes the suitable service types for the second frequency.”

prioritizing or de-prioritizing a second frequency different from the first frequency, based on the service type indication and suitable service types for the second frequency, wherein the frequency information includes the suitable service types for the second frequency (Gurumoorthy, [0104] discloses in order to improve continuity of services as part of idle / connected mode mobility, it may be advantageous for a UE to prioritize cell reselection / handover to those cells such as intra-frequency / inter-frequency / inter-rat that support services that the UE is interested in and to accomplish this, the BS may construct an intra-frequency / inter-frequency / inter-rat neighboring cell list that specifies service – type specific support information with which the UE may device the list of service types supported by the neighbor cell and such as list may be made available by the current serving cell; Gurumoorthy, [0057] discloses the UE may be capable of utilizing one or more types of service via a base station for example a particular UE such as a smart phone may be capable of utilizing enhanced mobile broadband, another UE such as an autonomous driving vehicle may be capable of utilizing ultra-reliable low latency communications, etc.).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa in view of Jha to incorporate the teachings of Gurumoorthy for the purpose of providing the system with a means to improve continuity of services that allows the UE to prioritize cells that support services that the UE is interested in (Gurumoorthy, [0104]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US Patent Publication 2018/0249367 herein after referenced as Rosa) in view of Chou et al. (US Patent Publication 2012/0322504 herein after referenced as Chou).



Regarding claim 13, Rosa discloses:
The method of claim 1 (see claim 1).  Rosa discloses performing the reselection procedure but fails to explicitly disclose what occurs during the reselection procedure and therefore fails to disclose “wherein the method further comprises, suspending to start initial access procedure, based on the information related to the service; performing the initial access procedure to a second frequency, after the cell reselection is performed, wherein the second frequency is selected by the cell reselection.”
	In a related field of endeavor, Chou discloses:
suspending to start initial access procedure, based on the information related to the service; performing the initial access procedure to a second frequency, after the cell reselection is performed, wherein the second frequency is selected by the cell reselection (Chou, Fig. 6 & [0036] discloses when one of the criteria for reselection has met, the processor may suspend the current PS data transfer process and disconnect the current PS connection and next, the processor may activate the second subscriber identity card and then start the access procedure of the second subscriber identity card, construct a PS connection with the wireless network and resume the PS data transfer via the second subscriber identity card).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Rosa to incorporate the teachings of Chou for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of .


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosa et al. (US Patent Publication 2018/0249367 herein after referenced as Rosa) in view of Gurumoorthy et al. (US Patent Publication 2021/0195405 herein after referenced as Gurumoorthy).  

Regarding claim 14, Rosa discloses:
The method of claim 1, wherein the wireless device is an at least one of a (Rosa, [0024] discloses UEs are in wireless communication with a wireless network).
Rosa discloses a UE is in communication with a network but fails to explicitly disclose that said UE may also be an autonomous driving apparatus and therefore fails to disclose “wherein the wireless device is an autonomous driving apparatus in communication with at least one of a mobile terminal, a network, and/or autonomous vehicles other than the wireless device”.
In a related field of endeavor, Gurumoorthy discloses:
wherein the wireless device is an autonomous driving apparatus in communication with at least one of (Gurumoorthy, [0057] discloses the UE may be capable of utilizing one or more types of service via a base station for example a particular UE such as a smart phone may be capable of utilizing enhanced mobile broadband, another UE such as an autonomous driving vehicle may be capable of utilizing ultra-reliable low latency communications, etc.; Gurumoorthy, [0104] discloses in order to improve continuity of services as part of idle / connected mode mobility, it may be advantageous for a UE to prioritize cell reselection / handover to those cells such as intra-frequency / inter-frequency / inter-rat that support services that the UE is interested in and to accomplish this, the BS may construct an intra-frequency / inter-frequency / inter-rat neighboring cell list that specifies service – type specific support information with which the UE may device the list of service types supported by the neighbor cell and such as list may be made available by the current serving cell).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645